 100DECISIONSOF NATIONALLABOR RELATIONS BOARDdividual Colonial Stores.Although Solar has no authority to hire ordischarge, he does assign routes to the othersalesmen, instructs themin salespromotion, and distributes advertising display materials to.them and instructs them in its use.The Atlantasales manager for theEmployer testified that he has delegated to Solar the matter of carry-ing out sales promotions.On this record it appears that Solarrespon-sibly directs the work of the other three salesmen within the mean-ing of Section 2 (11) of the Act.Accordingly, he is excluded fromthe unit as a supervisor.The following employees of the Employer constitutea unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All salesmen of the Employer at its Atlanta, Georgia, plant, exclud-ing all other employees and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Gulf States Asphalt CompanyandOil,Chemical&Atomic Work-ers International Union,AFL-CIO,'Petitioner.Case No. 39--RC-958.January 18,1956DECISION AND CERTIFICATION OFREPRESENTATIVES.Pursuant to a stipulation for certification upon consent electionentered into between the Employer, the Petitioner, and the RegionalDirector for the Sixteenth Region on September 14, 1955, an electionby secret ballot was conducted on October 21, 1955, under the super-vision of the Regional Director among the employees in the ap-propriate unit at the Employer's plant in South Houston, Texas.Upon a completion of the election, the parties were furnished with atally of ballots which showed that of approximately 59 eligiblevoters,59 cast ballots, of which 28 were for, and 27 were against, the Peti-tioner.There were four challenged ballots, a number sufficient to af-fect the results of the election.On October 30,1955, the Employer filed timely objections to conductof election in which it alleged that : (1) 2 of the 4 challenged ballotsherein were cast by Tommy Mendoza and Herman Regas who were notemployees of the Employer and therefore were not eligible to vote; and(2) the Board agent who conducted the election committed prejudicialerror by challenging the ballots of Neil Balsam and Floyd F. Bramble,-Jr., on the ground that they were ineligible to vote, after having pre-The AFL and CIO having merged subsequent to the hearing in this proceeding; we-are amending the identification of the affiliation of the Petitioner.115 NLRB No. 23. GULF STATES ASPHALT COMPANY101vented these 2 allegedly eligible voters from casting timely ballotsby prematurely closing the polls.Pursuant to the Board Rules andRegulations, the Regional Director investigated -the objections and, onNovember 21, J955, issued and duly served upon the parties his reporton objections to election and report on challenged ballots. In thisconsolidated report, the Regional Director recommended that the chal-lenges to the ballots of Mendoza and Regas be sustained because theywere ineligible to vote.He further recommended that the challengesto the ballots of Balsam and Bramble, Jr., be sustained, that the Em-ployer's objections to the challenges of these ballots be overruled, andthat the Board issue a certification of representatives to the Petitioner.Thereafter, the Employer filed timely exceptions to the Regional Di-rector's recommendations that the ballots of Balsam and Bramble, Jr.,remain unopened and uncounted.As neither the Employer nor thePetitioner has excepted to the Regional Director's recommendationsthat the challenges to the ballots of Mendoza and Regas be sustained,the recommendations as to these voters are hereby adopted.Upon the basis of the entire record in this case, the Board makesthe following :FINDINGS OF FACT1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.In agreement with the parties, the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act : All produc-tion and maintenance employees at the Employer's plant in SouthHouston, Texas, including the truckdrivers, but excluding office cleri-cal employees, salesmen, professional employees, guards and all super-visors as defined in the Act.The Employer's ObjectionsIn its objections, the Employer alleged that the parties stipulatedthat the election should be conducted between 3: 30 p. m. and 4: 30 p. m.on October 21, 1955, with the exception that truckdrivers on out-of-town assignments on that day would be permitted to ballot between3:45 p. m. and 4 p. m. on October 24, 1955; that the Board agent pre-maturely closed the polls on October 21 at 4: 26 p. m.; that employeesBalsam and Bramble, Jr., proceeded to the polls oil October 21 after 102DECISIONS OF NATIONAL LABOR RELATIONS BOARD4: 26 p. m., but before 4: 30 p. m., and were prevented from ballotingby said agent because they had arrived too late; and that these twoemployees were subsequently permitted to vote on October 24 but theirballots were challenged by the Board agent on the ground that theseemployees were ineligible to cast ballots. In its exceptions, the Em-ployer contends that Balsam and Bramble, Jr., were eligible voters,and that the premature closing of the polls was prejudicial to it be-cause the two eligible voters, whose votes affect the outcome of the elec-tion, were deprived of an opportunity to cast timely ballots.The Em-ployer therefore argues that the Regional Director erred in sustainingthe challenges to these ballots, and urges that these ballots be openedand counted, or that the election be set aside and a new election held,or that the proceeding be remanded to the Region for a hearing, ap-parently on the issue as to when the polls closed on October 21.2The Regional Director's investigation disclosed that the Employer'spresident furnished the list of eligible voters at a preelection con-ference held on October 20, 1955, the day prior to the election, and thatthe names of Balsam and Bramble, Jr., did not appear thereon. Theinvestigation further disclosed that the Employer's president checkedthe list on that day and expressed his satisfaction that the list was cor-rectly drawn.Moreover, the Employer's office manager, who also at-tended the preelection conference, stated that the eligibility list wascorrect.The Employer advances no reason as to why the names ofBalsam and Bramble, Jr., who it now contends are eligible voters, wereomitted from the eligibility list which it furnished.InStanley Aviation Corporation,3the Board reiterated its salutarypolicy "of honoring concessions made [by the parties] in the interest ofexpeditious handling of representation cases in general" and refused, ascontrary to good administrative practice, to reopen a hearing at thepostelection stage of that proceeding in order that the parties couldlitigate an issue concerning eligibility.That policy applies in the in-stant proceeding.At the preelection conference held on the day priorto the October 21 election, the Employer's president not only furnisheda list of the employees who were eligible to vote in the forthcomingelection, but also, after having been afforded ample time to study thematter, agreed, with the concurrence of his office manager, that the listwas properly drawn and was correct.The names of Balsam andBramble, Jr., do not appear thereon.Under the circumstances, wefind that the names of Balsam and Bramble, Jr., were omitted from theeligibility list by agreement of the parties 'and that, for that reason, theRegional Director's recommendations that the challenges to the ballots2 it is clear from our findings hereinafter and from the fact that all eligible votersappear to have cast ballots that the alleged early closing of the polls did not result in any,prejudice to the Employer.3 112 NLRB 461. BON TOOL & DIECOMPANY103of these employees should be sustained and the Petitioner certified aretherefore adopted.Accordingly, the Employer's objections are herebyoverruled.[The Board certified Oil, Chemical & Atomic Workers Inter-national Union, AFL-CIO, as the collective-bargaining representativeof the employees of the Employer in the unit found appropriate.]Joseph Bonifert and John Bonifert,d/b/a Bon Tool&Die Com-panyandDie and Tool Makers LodgeNo. 113,InternationalAssociation of Machinists,AFL-CIO,Petitioner.Case No. 13-RC-4568. January 18,1956DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election ex-ecuted October 5, 1955, an election was conducted on October 11, 19559,under the direction and supervision of the Regional Director for theThirteenth Region, among certain employees of the Employer.Atthe close of the election, a tally of ballots was furnished each of theparties in accordance with the Board's Rules and Regulations.Thetally shows that 7 valid ballots were cast for the Petitioner, 7 validballots were cast against the Petitioner, no ballots were challenged,and 1 ballotwas declared void.On October 13, 1955, the Petitioner filed timely objections to theconduct of the election.On November 3, 1955, the Regional Direc-tor, after investigation, issued his report on the objections recommend-ing that the objections be overruled and that a certification of resultsof election be issued herein.On November 10, 1955, the Petitionerfiled exceptions to the Regional Director's report.The Board has considered the objections, the Regional Director'sreport, the exceptions, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the RegionalDirector, with the following additions :1.The Employer is engaged in commerce within the meaning ofSection 2 (6) of the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-115 NLRB No. 18.